152 N.J. 44 (1997)
702 A.2d 1286
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
SHAWN BERNARD MAHONE, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued November 18, 1997.
Decided December 3, 1997.
Steven J. Kaflowitz, Assistant Prosecutor, argued the cause for appellant (Thomas V. Manahan, Union County Prosecutor, attorney).
Cecelia Urban, Assistant Deputy Public Defender, argued the cause for respondent (Ivelisse Torres, Public Defender, attorney; Ms. Urban and Jeannie K. Phillips, Designated Counsel, on the brief).
Christine M. D'Elia, Deputy Attorney General, argued the cause for amicus curiae, Attorney General of New Jersey (Peter Verniero, Attorney General, attorney).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Stern's opinion of the Appellate Division, reported at 297 N.J. Super. 524, 688 A.2d 658 (1997).
For affirmance  Chief Justice PORITZ, and Justices HANDLER, POLLOCK, O'HERN, GARIBALDI, STEIN and COLEMAN  7.
Opposed  None.